Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

DETAILED ACTION
2.         This is the initial Office Action based on the application filed on October 12, 2021.  The Examiner acknowledges the following:
3.	 Claims 1 – 19 were initially filed by Applicant.
4.	 The drawings filed on 10/12/2021 are accepted by the Examiner.
5.	 Current claims 1 – 19 are pending and they are being considered for examination.


Information Disclosure Statement
6.	The IDS document filed on filed on 10/12/2021 are acknowledged by the Examiner.

Priority
7.	 Priority data is based on a Korean patent application KR-10-2020-0175695, with priority date of 12/15/2020. Certified copies were filed to the office on 11/11/2021.

Specification
8.	The title of the invention is not descriptive of the invention. A new title is required that clearly indicates of the invention to which the claims are directed.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1 – 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over “Yuelong Li et al., US 2021/0248758 A1, hereinafter Li” in view of “Rich Zhou et al., US 2020/0310178 A1, hereinafter Zhou” and in further view of “Chi-Han Lin, US 2016/0211294 A1, hereinafter Lin”. (Note: Li art is a non- provisional of provisional applications 62/837361 of 04/23/2019 and 62/681789 of 06/07/2018).


Regarding Claim 1:
Li teaches an HDR image generation from a sing-shot HDR color image sensors using an HDR camera 110. As for claim 1, Li teaches, 
An image sensing device (Fig 1, HDR camera 110. See [0044]), comprising: a first pixel configured to generate an electrical signal in response to incident light (Fig 2, shows HDR color image sensor 102 that includes a pixel array 210 with a plurality of pixels for short exposure (pixels 232S, 234S, 236S) and for long exposure (pixels 232L, 234L, 236L), wherein pixels include a first color filter, a second color filter and a third color filter, which are, for example, green, red and blue and wherein, in some examples, the first color is green. See [0047; 0048]) and including a first optical filter configured to transmit the incident light corresponding to a first color; and a second pixel configured to generate another electrical signal in response to the incident light and including a second optical filter configured to transmit the incident light corresponding to the first color (Fig 3 shows a zig-zag HDR color image sensor, with image sensor 300, with the pixels arranged in pixel groups, wherein pixel groups 310, wherein short exposure pixels 322 and the long exposure pixels 324 includes 4 (four) green pixels GS or G; two red pixels RS or RL and two blue pixels BS  or BL (See [0052]). As for the first color, Fig 5, step 530 shows that the parameters are determined for the exposure associated to a first color (See [0061])), 
Note that the color filters placed over the pixels also correspond to optical filters. 
Even though, Li teaches some features of claim 1, Li does not explicitly discuss the first pixel including a first optical filter, which is well known in the art as taught by Zhou.  Zhou teaches a smart optical filter capable of dynamically adjusting brightness variations in incident lights in a FOV (field of view) or an optical field before an image sensor receives the incident lights and Zhou shows in Fig 3 a scheme for the implementation of a smart optical filter (See 0025; 0031]).
Therefore, it would have been obvious to the one with ordinary skill in the art before the filing date of the instant application to modify Li by implementing the smart optical filter as taught by Zhou as for facilitating the adjustment of light intensities in an optical field (See Zhou [0018]), 
Event though, Li combined with Zhou teach several features of claim 1, the combination does not point out the use of different thicknesses for the optical filters, which in the same field of endeavor is taught by Lin. Lin teaches “wherein a thickness of the first optical filter is larger than a thickness of the second optical filter.” (Lin teaches as Li, an image sensor that can accommodate three color filter, red, green and blue, wherein it can have three pixels with the same thickness color filter (Fig 2, pixels include color filters 113R/red, 113G/green and 113B/blue with the same thickness. See [0027; 0028]) or two with the same thickness and the third one different thickness (Fig 3, thickness of 113R and 113G are the same and thickness of 113B is different. See [0029; 0030; 0031]) or each pixel with a different thickness (Fig 5, thickness for 113R is different from 113G and different form 113B and 113G if different form 113B.See [0035; 0036]). As for the thickness of the first filter to be larger than the second filter, note that any of the filters can be named first or second. As for that matter, Lin shows in Fig 5 the thickness of 113R, which could be labeled as the first filter, is thicker that the second one 113G, as an example.
	Therefore, it would have been obvious to the one with ordinary skill in the art before the filing date of the instant application to modify the combination of Li and Zhou by using different thickness of the color filters as to enabling the adjustment of the system for obtaining the optimal light path for the colors R, G and B (See Lin [0038]).

Regarding Claim 6;
	The rejection of claim 1 is incorporated herein. As for claim 6, Li shows in Fig3 shows pixel group 322 for short exposure, wherein pixel BS is adjacent to pixel GS. Fig 4 shows pixel groups with four pixels, for example, wherein the first pixel BS is adjacent to pixel GS (See [0031 – 0053]).

Regarding Claim 7:
	The rejection of claims 1 and 6 is incorporated herein. As for a second pixel group disposed at one side of the first pixel group, Li shows in Fig 4 a second pixel group 412 which is on the right side of pixel group 410. The second group includes a third pixel with a third optical color filter BL and a fourth optical pixel that transmits another color that has a second color GL. As for the third filter to have a thickness larger than the fourth filter, and as discussed for claim 1, Lin teaches that one filter can be thicker that the other (Fig 5, thickness for 113R is different from 113G and different form 113B and 113G if different form 113B.See [0035; 0036]). In Fig 6, Lin shows the pixel group with a 4th color filter component 113X, such as a whit color or another green color filter component (See [0039]). By applying the concepts of Lin Fig 5 into the pixels shown in Lin, Fig 6, as to modify the combination of Li and Zhou with the teachings of Lin, the one with ordinary skill in the art at the time of filing of the instant application would obtain the same results as disclosed in claim 7.

Regarding Claim 8:
	The rejection of claims 1, 6 and 7 is incorporated herein. As for claim 8 limitations, Li, Fig 4 shows various pixel groups and since any of them can be labeled/selected as to be the first one and since any of the pixels can be labelled first, second, etc., let us choose the third from the top left to be the first; then the one group of long exposure color pixels would be on the left of it and the one with long exposure  color pixels would be on the right and that would correspond to the third group of pixel as claimed. As for the 6th optical filter to have the third color, indeed, it includes a blue optical filter BL or third color (See [0047; 0048; 0053; 0054; 0055]). As for the optical filter and as discussed for the aforementioned claims, Zhou teaches this subject matter (See [0025; 0031]). As for the thickness of the 5th optical filter being larger than the 6th, and as discussed in the aforementioned claims, Lin teaches that subject matter (See [0035; 0036; 0039]).

Regarding Claim 9:
	The rejection of claims 1 and 6 – 8 is incorporated herein. As for claim 9 limitations, Li teaches the first color is green, the second is red and the third is blue (See [0047; 0048]).

Regarding Claim 10:
	The rejection of claims 1 and 8 is incorporated herein. As for claim 10 and looking into the discussion done in claim 8, Li Fig 4 shows an array with several pixel groups and looking in to the discussion done in claim 8, wherein the third group was labeled as the last group located on the top right, the 7th optical filter would be the one on the very right, long exposure GL, which is the first color or the green color (See [0047; 0048; 0053; 0054; 0055]). As for the optical filter, See Zhou [0025; 0031]. As for the pixel thickness, See Lin [0035; 0036; 0039].

Regarding Claims 3, 4, 12 and 13:
	The rejection of claims 1, 8 and 10 is incorporated herein. Li combined with Zhou and Lin teach the aforementioned claims. As for claims 3, 4, 12 and 13, Li teaches an HDR image generation from a single-shot HDR color image sensors using an HDR camera 110, wherein the noise is estimated and corrected its variance taking into account the sensor noise (See [0064; 0080]), motion noise (See [0067; 0074]), the short exposure noise (See [0065; 0069; 0074]) and the long exposure noise (See [0065; 0068; 0074]). In Fig 5, step 530, it determines the combined noise variance (See [0072; 0073; 0074]) based on the above-noise-disparity [Symbol font/0x44] and solve the equations related to the problem (See [0064; 0065; 0072; 0073; 0074; 0080]). It sets the variance for the short exposure and long exposure noise associated with color to be less than threshold variance or predetermined signal-to-noise condition (See [0080]), which sets the maximum and minimum limits for the dynamic range (See [0065]). 
Note: claim 12 has the same scope as claim 3, but as applied to claim 10 instead of claim 1. Claim 13 has the same scope as claim 4 but as applied to claim 10 instead of claim 1.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over “Chi-Han Lin, US 2016/0211294 A1, hereinafter Lin” in view of “Yuelong Li et al., US 2021/0248758 A1, hereinafter Li” in further view of “Rich Zhou et al., US 2020/0310178 A1, hereinafter Zhou” and in further view of. (Note: Li art is a non- provisional of provisional applications 62/837361 of 04/23/2019 and 62/681789 of 06/07/2018).

Regarding Claim 15:
	Lin teaches a solid-state imaging device including semiconductor substrate containing a plurality of pixels with photoelectric conversion elements. As for claim 15, Lin teaches,
An image sensing device (Fig 1, shows the structure of imaging device 100. See 0014 – 0021]), comprising: a substrate (Fig 1, semiconductor substrate 101 with photoconversion elements 103 formed on it. See [0014; 0015]) including first and second photoelectric conversion elements that operate to generate photocharges in response to incident light (Fig 1, photelectric elements 103 includes a first on the left, a second in the middle and a third on the right and they convert incident light into electric signals/charges. See [004; 0014; 0015]); and an optical filter array (Fig s 1 – 5 show an optical color filter arranged in a color filter array 113. See [0002; 0021; 0040] and claim 4) disposed over the substrate (Figs 1 – 5, the color filter array 113 is stacked over the substrate 101. See [0005]) and configured to include a first optical filter corresponding to the first photoelectric conversion element (Figs 1 – 5, first optical filter 113R corresponds to a red photelectric conversion element 103 or red color shown on the left of the drawing. See [0005; 0016; 0021; 0031; 0033 – 0036]) and a second optical filter corresponding to the second photoelectric conversion element (Figs 1 – 5, second color filter 113G corresponds to a second photoelectric conversion element, located in the middle of the drawing in the vertical direction, in this case green. See [0005; 0016; 0021; 0031; 0033 – 0036]), 
Lin also teaches “and a thickness of the first optical filter is larger than a thickness of the second optical filter.” (Lin teaches as Li, an image sensor that can accommodate three color filter, red, green and blue, wherein it can have three pixels with the same thickness color filter (Fig 2, pixels include color filters 113R/red, 113G/green and 113B/blue with the same thickness. See [0027; 0028]) or two with the same thickness and the third one different thickness (Fig 3, thickness of 113R and 113G are the same and thickness of 113B is different. See [0029; 0030; 0031]) or each pixel with a different thickness (Fig 5, thickness for 113R is different from 113G and different form 113B and 113G if different form 113B.See [0035; 0036]). As for the thickness of the first filter to be larger than the second filter, note that any of the filters can be named first or second. As for that matter, Lin shows in Fig 5 the thickness of 113R, which could be labeled as the first filter, is thicker that the second one 113G, as an example).
Even though, Lin teaches several of the features of claim 15, Lin fails to teach “wherein the first optical filter and the second optical filter are configured to filter a portion of the incident light corresponding to a first color to be received by the photoelectric conversion elements”, which in the same field of endeavor is taught by Zhou. Zhou teaches a smart optical filter capable of dynamically adjusting brightness variations in incident lights in a FOV (field of view) or an optical field before an image sensor receives the incident lights and Zhou shows in Fig 3 a scheme for the implementation of a smart optical filter (See 0025; 0031]).
Therefore, it would have been obvious to the one with ordinary skill in the art at the time of filing of the instant application to modify Lin by implementing the smart optical filter as taught by Zhou as for facilitating the adjustment of light intensities in an optical field (See Zhou [0018]).


Claims 2, 5, 16 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over “Yuelong Li et al., US 2021/0248758 A1, hereinafter Li1” in view of “Rich Zhou et al., US 2020/0310178 A1, hereinafter Zhou” and in further view of “Chi-Han Lin, US 2016/0211294 A1, hereinafter Lin” and in further view of “Lin Li et al., US 2015/0130010 A1, hereinafter Li2. (Note: Li art is a non- provisional of provisional applications 62/837361 of 04/23/2019 and 62/681789 of 06/07/2018).


Regarding Claims 2 and 5:
	The rejection of claim 1 is incorporated herein. The combination of Li1, Zhou and Lin teach claim 1; however, the combination does not provide the limitations of claim 2, which in the same field of endeavor is taught by Li2. Li2 teaches an image device as Li1 including an HDR camera (Li2, Fig1, HDR camera 110. See [0024]) which includes a dual pixel-size color image sensor 120, wherein the image sensor includes high sensitivity pixels/photosites 121 and low sensitivity photosites 122 (See [0024]). Fig 2A shows the image sensor 200 that includes different sizes of color pixels  red R, green G and blue B and wherein the RGB minimum cell includes 1) high sensitivity pixels (or large pixels) as two green 211 and 212, one red 213 and one blue 214 and 2) low sensitivity pixels (or small pixels) as two green 221 and 222 and one red 223 and one blue 224 (See[0025]) wherein the low sensitivity pixels provide an increase when responding to the incident light (See [0024]). Then, the small pixels correspond to the low sensitivity pixels and the large ones correspond to the high sensitivity pixels. As for claim 5, the smaller pixels transmit less light than the large ones (See [0024]).
	Therefore, it would be obvious to the one with ordinary skill in the art at the time of filing the instant application to modify the combination of Li1, Zhou and Lin with the implementation of the teachings of Li2, wherein a dual pixel-size color pixel array that advantageously acquires multi-exposure HDR images simultaneously, wherein the images are free from motion-induced artifacts such as motion noise (See Li2 [0022; 0023]).

Regarding Claim 16:
	The rejection of claims 1, 2 and 15 is incorporated herein. Claim 16 has the same scope of claim 2 but as applied to claim 15. Therefore, claim 16 is rejected under a similar rationale as claim 2.

Regarding Claim 17:
	The rejection of claims 1, 15 and 16 is incorporated herein. As for claim 17 limitations and as discussed for claims 1 and 15, Lin teaches an image sensor that can accommodate three color filter, red, green and blue, wherein it can have three pixels with the same thickness color filter (Fig 2, pixels include color filters 113R/red, 113G/green and 113B/blue with the same thickness. See [0027; 0028]) or two with the same thickness and the third one different thickness (Fig 3, thickness of 113R and 113G are the same and thickness of 113B is different. See [0029; 0030; 0031]) or each pixel with a different thickness (Fig 5, thickness for 113R is different from 113G and different form 113B and 113G if different form 113B.See [0035; 0036]). As for the thickness of the first filter to be larger than the second filter, note that any of the filters can be named first or second or third. As for that matter, Lin shows in Fig 5 the thickness of 113R, which could be labeled as the third filter, is thicker that the first one 113G, and that thicker than the second one 113B, as an example).

Regarding Claim 18:
	The rejection of claims 1, 3, 4, 12, 13 and 16 is incorporated herein. As for claim 18 limitations, Li teaches an HDR image generation from a single-shot HDR color image sensors using an HDR camera 110, wherein the noise is estimated and corrected its variance taking into account the sensor noise (See [0064; 0080]), motion noise (See [0067; 0074]), the short exposure noise (See [0065; 0069; 0074]) and the long exposure noise (See [0065; 0068; 0074]). In Fig 5, step 530, it determines the combined noise variance (See [0072; 0073; 0074]) based on the above-noise-disparity [Symbol font/0x44] and solve the equations related to the problem (See [0064; 0065; 0072; 0073; 0074; 0080]). It sets the variance for the short exposure and long exposure noise associated with color to be less than threshold variance or predetermined signal-to-noise condition (See [0080]), which sets the maximum and minimum limits for the dynamic range (See [0065]). 


Claim Objections
10.	Claims 11, 14 and 19 are objected because they depend on a base rejected claim, but it would be allowable if written into independent form.


Contact
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY S.B. CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on M-F 8:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697